                Case: 1:19-cv-02862-PAG Doc #: 29 Filed: 12/11/20 1 of 1. PageID #: 462

                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OHIO
                                           APPEAL TRANSCRIPT ORDER
                         List on this form all transcripts you are ordering from one court reporter.
               Use a separate form for each reporter and docket each form separately on the OHND CM/ECF.
                        1:19 cv 2862                                       COA#
OHND Case Number

Short Case Title
                    Lindenbaum v. Realgy, LLC et al.

               December 11, 2020
Today’s Date


                                  TO BE COMPLETED BY PARTY ORDERING TRANSCRIPT

A. Choose one of the following:
     This is to order a transcript of the following proceedings:    (specify exact dates of proceedings)
     Copy request of the following proceedings:

                             JUDGE/MAGISTRATE                      HEARING DATE(S)                   COURT REPORTER

    Proceedings

    Additional
    Proceedings/
    Information


CJA ORDERS: TRANSCRIPTS OF THE FOLLOWING PROCEEDINGS AND EXPEDITED DELIVERY REQUESTS WILL BE PROVIDED
               ONLY IF AUTHORIZED IN ITEM 14 ON THE AUTH-24 IN THE OHND eVOUCHER SYSTEM.

                   14-Day or Expedited Requested Completion Date __________________________

     Voir Dire                         Opening statement of plaintiff                Opening statement of defendant
     Jury Instructions                 Closing argument of plaintiff                 Closing argument of defendant


  FAILURE TO SPECIFY IN ADEQUATE DETAIL THOSE PROCEEDINGS TO BE TRANSCRIBED, OR FAILURE TO MAKE PROMPT
      SATISFACTORY FINANCIAL ARRANGEMENTS FOR TRANSCRIPT, ARE GROUNDS FOR DISMISSAL OF THE APPEAL.

B. Financial arrangements shall be completed for payment of the cost of the transcript(s).
   This method of payment will be:
          Criminal Justice Act (Submit the AUTH-24 in the OHND CJA eVoucher System)
          Other/Private Funds

                                                           Katrina Carroll
          /s/ Katrina Carroll Print Name ____________________________Counsel for ______________
 Signature___________________________
                                                                                                           Plaintiff

 Address (if not on the docket) ______________________________________________________________________
                   kcarroll@carlsonlynch.com                                       312-750-1265
 Email address _______________________________________                 Telephone _________________________________


  ALLOWANCE BY THE COURT OF LEAVE TO PROCEED IN FORMA PAUPERIS IN A CIVIL APPEAL DOES NOT ENTITLE THE
                        LITIGANT TO HAVE TRANSCRIPT AT GOVERNMENT EXPENSE.
